185 S.E.2d 702 (1972)
280 N.C. 300
STATE of North Carolina
v.
Charles M. SHELLY.
No. 91.
Supreme Court of North Carolina.
January 14, 1972.
Atty. Gen. Robert Morgan and Trial Atty. James E. Magner, Raleigh, for the State.
Laurel O. Boyles, Wilson, Morrow & Boyles, Winston-Salem, for defendant.
PER CURIAM.
Defendant's only assignment of error is that "the trial judge erred in signing and entering the judgment as appears of record."
There was ample evidence to support the trial judge's finding that defendant freely, understandingly and voluntarily *703 entered his plea of guilty to assault with intent to commit rape, and acceptance of the plea will not be disturbed. State v. Jackson, 279 N.C. 503, 183 S.E.2d 550; State v. Jones, 278 N.C. 259, 179 S.E.2d 433. The plea of guilty is equivalent to a conviction of the offense charged. State v. Perry, 265 N.C. 517, 144 S.E.2d 591.
Further, defendant's sole assignment of error presents the case for review for error appearing on the face of the record. The indictment sufficiently charged the crime to which defendant voluntarily pleaded guilty in a properly organized court. No fatal defect appears upon the face of the record, and the sentence imposed was within statutory limits. State v. Jackson, supra; State v. Higgs, 270 N. C. 111, 153 S.E.2d 781.
We have carefully examined this record and find
No error.